DETAILED ACTION
In view of the appeal brief, filed on 03/22/2021, PROSECUTION IS HEREBY REOPENED.  A clarified Non-Final Office Action is set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options:  (1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Status of Application
Claim 1 is pending in this action.  Claim 1 is currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of PCT/US2018/033291, filed May 18, 2018, which claims benefit of provisional U.S. Application No. 62/508,396, filed May 19, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 06/19/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449, filed 09/22/2020.
As stated previously, the information disclosure statement, filed 06/19/2020, fails to comply with the provisions of 37 CFR 1.33, 1.4, 1.97, 1.98 and MPEP § 609 because all references, filed 06/19/2020, are identical to references, filed 12/10/2019, that have been considered (see PTO-1449 filed 12/10/2019).  Note that the filing of duplicate copies of correspondence in the file of an application, patent, trademark registration file, or other proceeding should be avoided, except in situations in which the Office requires 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear and indefinite, because said claim discloses compositions comprising 1.5-6% wt% of a fatty ester of benzoic acid and 0.5-6% of a trioctanoin, providing the weight ratio of said acid to trioctanoin in the range from 0.25 to 12.  Claim 1 further recites the limitation “and wherein the ratio of the fatty ester of benzoic acid to trioctanoin is from about 6:1 to 1:6”, i.e., from 6:1 to 0.17:1.  Therefore, the limitation regarding the weight ratios as claimed (i.e., from 0.17 to 6) includes the values outside the range of weight ratios as defined by the claimed concentrations of recited 
Applicant argues that the instant specification teaches that both the level of the material and the weight ratio must be met within the claimed ranges.  Applicant further shows that the claimed concentrations of recited compounds provide the ratios from 0.25:1 to 12:1 (see table).  
In response to the applicant’s argument, it is noted that the instant claim recites two limitations that are related and must be present in the claimed compositions.  As shown above, said limitations are unclear, because it is unclear what concentrations of the recited compounds should be used for providing the weight ratios ranging from 0.17 to less than 0.25.  If applicant implies that the limitation regarding the concentrations of claimed compounds and the limitation regarding the weight ratios of recited compounds are alternative properties of the claimed composition, this should be clearly stated in the claim, e.g., “or wherein”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hu Zhi, CN103735428A (machine translation) and O'lenick Jr. et al., EP2565218A1 (hereinafter referred to as O'lenick), in view of Parikh et al., US 2018/0243204 (hereinafter referred to as Parikh), and Contreras et al., WO2018098542A (hereinafter referred to as Contreras). 
Hu Zhi teaches hair conditioners that may include (Abstract; Para. 0002-0048):  (a) 1.2% of behenyl trimethyl ammonium chloride and 1-3% of cetyl trimethyl ammonium chloride, i.e., a cationic surfactant system;  (b) 5-7 wt% of cetearyl alcohol (Tmel = 50 oC), i.e., a high melting point fatty acid compound;  (c)  0.5-1 wt% of C12-C15 alkyl benzoate, i.e., a fatty ester of benzoic acid;  (d)  0.2-2 wt% of triester compound(s), e.g., olive oil (composed mainly of triglyceride esters of oleic acid and palmitic acid; see Wikipedia), and (e) water, wherein the weight ratio (c)/(d) covers the range of 0.25-5.   
O'lenick teaches hair care compositions (Para. 0001, 0022-0023) that may include  (a)  0.2-2% of cetyl trimethyl ammonium chloride, here as cationic anti-static agent (i.e., cationic surfactant; Para. 0036, 0044, 0046);  (b)  0.5-5 % of cetearyl alcohol, stearyl alcohol and cetyl alcohol (Para. 0044-0047, 0079, 0084), i.e., a high melting point fatty acid compound;  (c)  0.5-5% of C12-C15 alkyl benzoate (Para. 0046, 0047), i.e., a fatty ester of benzoic acid;  (d)  0.2-2% of esterified castor oil (comprising triester of glycerol and ricinoleic acid as a major component; see Wikipedia; Para. 0084-0085), i.e., triester compound(s); and (e) water, wherein the weight ratio (c)/(d) covers the range from 0.25 to 25.  
Cited prior art does not teach the use of such triester compounds as trioctanoin (Claim 1).
Parikh teaches hair care compositions that may include:  (a) a cationic surfactant(s) (Para. 0086-0087);  (b) 1-50 wt% of fatty alcohol(s), e.g., cetearyl alcohol, cetyl alcohol, stearyl alcohol, etc. (Claims 15, 16; Para. 0012; 0037), i.e., a high melting point fatty acid compound;  (c)  C12-C15 alkyl benzoate (Para. 0147), i.e., a fatty ester of 
    PNG
    media_image1.png
    168
    299
    media_image1.png
    Greyscale
benzoic acid;  (d)  1-50 wt% of ester oils and/or emulsifying esters, e.g., trioctanoin, i.e., triester compound(s) (shown on the right; Claim 7; Para. 0009; 0027, 0032); and (e) water (Para. 0007).  Parikh specifically teaches that the use of said ester oils and/or emulsifying esters provides compositions having natural feel, and/or helps enhance the distribution of the product on the hair (Para. 0005-0006).  
Contreras teaches hair care compositions that may include:  (a) 0.1-10 wt % of a cationic surfactant(s) (Claim 29; Pages 3, 10 and 22);  (b) 1-50 wt% of fatty acid alcohols such as stearyl alcohol, cetyl alcohol (Claims 4, 5 and 10; Pages 5-6), i.e., a high melting point fatty acid compound;  (c)  hydrocarbon-based oil such as C12-C15 alkyl benzoate (Pages 20-21), i.e., a fatty ester benzoic acid; (d)  ester oils comprising triester compound(s), e.g., tricaprylin (also known as trioctanoin; Claim 18); and (e) water (Page 11).  Contreras teaches that upon application to the hair, said compositions have a clean, natural, and light-weight feel (Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ester oils and/or emulsifying esters such as trioctanoin as taught by Parikh and Contreras in hair care compositions taught by Hu Zhi and O'lenick.  One would do so with expectation of beneficial results, because cited prior art teaches that hair care compositions comprising said constituents (i) upon application to the hair have a clean, natural, and light-weight feel, and (ii) the use of said constituents helps enhance the distribution of the composition/product on the hair.  It is also noted that it is prima facie obvious to combine compositions each of which is taught 
With regards to the concentrations and/or ratios as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the applicants.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO/1999/013838A1 - teaches hair conditioning compositions that provide smooth, long lasting moisturizing and non-greasy feel and manageability control to the hair, wherein said hair conditioning compositions may include (Page 2, Ln. 26 - Page 3, Ln. 20):  (a) 0.1-20 wt % of a cationic surfactant, e.g. behenyl trimethyl ammonium salt, cetyl trimethyl ammonium salt (Page 19, Ln. 24 - Page 20, Ln. 6);  (b) 1-14 wt% of a 
US 4,323,693 - teaches that the use of benzoic acid ester of isostearyl alcohol as a non-greasy amphiphilic emollient in hair creams/compositions for providing improved gloss and manageability to hair (Col. 2, Lns. 33-48; Example 16). 
US 9,918,923 – teaches the use of tricaprylin/trioctanoin in hair care compositions that provide light feel, are easy to apply, and add shine and luster to the hair
US 2007/0166262 – teaches the of tricaprylin/trioctanoin in hair care compositions to reduce hair damage, provide hair shine, control hair volume and align the hair.

Response to Arguments
Applicant's arguments, filed 03/22/2021, have been fully considered, but were not found to be persuasive for the reasons set forth above.  New arguments have been added to the 103-rejection to clarify the position of the examiner.  Additional examiner’s comments are set forth next.
In response to applicant arguments that cited prior art does teach a specific weight ratios as instantly claimed, it is noted that “An invention is "obvious to try" "where the prior art [gives] either no indication of which parameters [are] critical or no direction 
All cited references are reasonably drawn to the same field of endeavor that is hair care compositions comprising a cationic surfactant system, a high melting point fatty compound; a fatty ester of benzoic acid and triester compounds.  
The cited prior art by Hu Zhi and O’lenick teaches hair care compositions comprising a cationic surfactant system, a high melting point fatty compound; a fatty ester of benzoic acid and triester compound in amounts close to that as instantly claimed.
The cited prior art by Parikh and Contreras teaches that the use of ester oils, e.g., trioctanoin, allows improving hair care compositions, e.g., providing a clean, natural, and light-weight feel, and/or enhancing the distribution of the composition/product on the hair.  
Therefore, the examiner maintains the position that it would be obvious to use/try/include ester oils, e.g., trioctanoin, as taught by Parikh and Contreras in compositions taught by Hu Zhi and O’lenick, because cited prior teaches that said ester oils can be combined with various constituents, whereas the compositions comprising said esters oils allow improving/controlling distribution of the composition/product on the hair, and providing clean, natural, and light-weight feel.
Further, it is noted that the result-effective adjustment of conventional working parameters (i.e., concentrations of compounds in composition/formulation) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  Furthermore, optimization within prior art conditions or 
Applicant is advised to clarify the claimed composition and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615